DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
 	Applicant Remarks filed on 06/08/2022 does not argument the reference of the Non-Final rejection on 05/19/2022. Therefore, the rejection is maintain and Final as repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Redding et al. (US 10,419,907 B2), hereinafter (“ Redding”)
 	Regarding claim 1. Redding teaches a communication method comprising: 
Identifying, by a transmitting device, a receiving device within a proximate distance; 
Determining, by the transmitting device, a reception status of the receiving device (Col.2, lines 1-10, C21, lines 42-55, fig.2 Illustrate and teach the wireless identity transmitter (WIT) 110 determine to transmit, broadcast message when mobile device 138 within proximity); 
Reading, by the transmitting device, a plurality of reception parameters of the receiving device (Col.33, lines 5-25 teach WIT configuration parameters for the plurality of received device); 
Determining, by the transmitting device, a reception mode of the receiving device (Col.33, lines 26-58 teach the WIT determine reception and perform operation/communication); 
Preparing, by the transmitting device, a content to be transmitted to the receiving device based on the reception parameters (Col.32, lines 21-35, Col.33, lines 5-15,  Col.104, Lines 30-40 teach WIT  configure parameter for transmit message and base on contents of the memory);
 Initiating, by the transmitting device, a communication channel with the receiving device (Col.2, lines 1-23, Col.24, lines 40-51 teach the WIT broadcast messages that include a unique short range read as communication channel that communicated with the receivers); and
Transmitting, by the transmitting device, the content for the receiving device based on the reception parameters and the reception mode (Col.32, lines 5-15, Col.104, Lines 30-40 teach the WIT communication in short range including configure parameters for perform various function).
Redding does not expressly teach communication channel.
However,  said feature is obvious in view of the teaching of Redding. In particular, Redding teaches the Wireless Identity Transmitter (WIT) broadcast messages in a unique and secure wherein the WIT associated with router , TV or appliance (Col.2, lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present patent application to including communication channel in order to provide a security and safety communication for the user of the receiving device.

 	Regarding claims 2 and 17. Redding teaches the communication method of claim 1, wherein the transmitting device is anyone of a billboard, a signage, a television signal (Col.2, lines 5-10).

 	Regarding claims 3 and 18. Redding teaches the communication method of claim 1, wherein the receiving device is anyone of a smartphone, an infotainment or information system of a vehicle, a smartwatch, and a tablet computer (Col.6, lines 11-16, Col.7, lines 25-30).

 	Regarding claims 4 and 19. Redding teaches the communication method of claim 1, wherein the communication channel is any one of a Bluetooth communication channel, a Wi-Fi communication channel, a Near Field communication (NFC) channel (Col.32, line 50), a cellular communication channel, and an infrared communication channel (Col.18, lines 50-62).

 	Regarding claim 5. Redding teaches the communication method of claim 4, wherein the communication channel is a secured communication channel (Col.2, lines 1-5).

 	Regarding claim 6. Redding teaches the communication method of claim 1, wherein the reception status includes anyone of a receiving on mode or a receiving off mode (Col.24, lines 52-55, Col.28, lines 35-45).

 	Regarding claim 7. Redding teaches the communication method of claim 1, wherein the plurality of reception parameters are set by a user of the receiving device (Col.33, lines 5-15, lines 23-25).

 	Regarding claim 8. Redding teaches the communication method of claim 7, wherein the reception parameters are set by the user through an application user interface present in the receiving device (Col.8, lines 19-20, Col.33, lines 5-15 , lines 23-25).

 	Regarding claim 9. Redding teaches the communication method of claim 7, wherein the plurality of reception parameters includes user choices for information to be received (Col.27, lines 61-65).

 	Regarding claim 10. Redding teaches the communication method of claim 9, wherein the user choices includes category of information, geographic locations to receive information, or type of information (Col.51, lines 25-28).

 	Regarding claim 11. Redding teaches the communication method of claim 10, wherein the type of information includes anyone or a combination of a text information, an audio information, an email information, an image information, a virtual reality information, and a software program for later usage (Col.45, lines 51-55, Col.48, lines 55-60).

 	Regarding claim 12. Redding teaches the communication method of claim 1, wherein the reception mode is any or a combination of a reception on mobile, a reception of information to be stored in a memory local or cloud based, or a reception of information to be sent to a printer. (Col.20, lines 3-7, 35-45).

 	Regarding claim 13. Redding teaches the communication method of claim 1, wherein the communication channel facilitates ecommerce transactions (Col. 105, Lines 32-40).

 	Regarding claim 14. Redding teaches the communication method of claim 1, wherein the receiving device is capable of communicating back with the transmitting device for further information requests (Col.3, lines 10-15).

 	Regarding claim 15. Redding teaches the communication method of claim |, wherein the communication is in an encrypted format (Col. 57, Lines 62-65, Col.60, lines 42-45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641